Title: From George Washington to Corny, 15 July 1780
From: Washington, George
To: Corny, Dominique-Louis Ethis de


					
						Sir
						Head Quarters Bergen County 15th July 1780
					
					I had yesterday morning the honor of receiving your favors of the 6th and 11th instants—Give me leave sincerely to congratulate you on the important intelligence communicated in the latter—I am anxiously waiting the arrival of a second express to inform me of the health and condition of the Army and Navy, both of which I flatter myself are good, from the shortness of the passage.
					I am exceedingly chagrined at the account you give me of the trouble you have met with in the establishment of Hospitals—The conduct of the persons you mention was highly reprehensible and justly merits the censure of every friend of the Alliance: But I am convinced you will not draw general conclusions from the behaviour of a few ungenerous and interested individuals.
					I have written to General Heath and have directed him to take effectual measures to have the Roads and Ferries from providence to Newport put into repair.
					I am happy to find that the arrangements made by Docr Craick meet you approbation. He will I am confident think himself amply repaid by your favourable sentiments of him, and by the honorable manner in which you promise to mention him to His Excellency The Count de Rochambeau. I have the honor to be With respect consideration & attachment ⟨illegible⟩.
				